DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 3/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Shall et al., Minerals and Metallurgical Processing 13, 135-140 (1996).
	Regarding claim 1, El-Shall teaches milling a phosphate ore to a particle size of 28x150 mesh or about 0.1 - 0.6 mm. The ore is than mixed in an attrition scrubber with a reagent of NaOH (which necessarily has an initial pH). El-Shall teaches a pH of 9-9.5, though since the pH range in the claim is not defined, any pH in the scrubber meets the claim limitation as the range could be all pH. See the USBM Process on page 137 and Figure 2. 
	Regarding claim 2, El-Shall teaches that a slime is produced. Also, El-Shall teaches the same process which would produce at least some supernatant containing organic matter as it is the same as that claimed. El-Shall teaches desliming which removes the supernatant leaving a refined ore. See the USBM Process on page 137 and Figure 2. 
	Regarding claims 3 and 4, El-Shall teaches a phosphate ore, mixing in an attrition scrubber, and NaOH. See the USBM Process on page 137 and Figure 2.
	Regarding claim 7, El-Shall teaches stopping after 20 minutes, a set time limit. See the USBM process on page 137.
 	 Regarding claim 13, El-Shall teaches milling a phosphate ore to a particle size of 28x150 mesh or about 0.1 - 0.6 mm. The ore is than mixed in an attrition scrubber with a reagent of NaOH (which necessarily has an initial pH). El-Shall teaches a pH of 9-9.5, though since the pH range in the claim is not defined, any pH in the scrubber meets the 
Regarding claim 16, El-Shall teaches that a slime is produced. Also, El-Shall teaches the same process which would produce at least some supernatant containing organic matter as it is the same as that claimed. El-Shall teaches desliming which removes the supernatant leaving a refined ore. See the USBM Process on page 137 and Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over El-Shall et al., Minerals and Metallurgical Processing 13, 135-140 (1996).
Regarding claims 6 and 15, El-Shall teaches that the pH in the subsequent step is desired to be 9-9.5 which is considered to be “approximately” 10-11.5, and thus it would have been obvious to one of ordinary skill in the art to use this value as the exit pH of the previous step. Further, since the amount of NaOH determines the pH, it would have been obvious to one of ordinary skill in the art to determine and adjust the pH by adjusting the amount of NaOH in order to effectively scrub and deslime the feed. See the USBM Process on page 137 and Figure 2.
Regarding claims 17 and 20, El-Shall teaches desliming with a screen to a mesh size of 150 and removing the -150 particles. In this screening process, it would have been obvious to one of ordinary skill in the art to use a multiple screen process starting with larger mesh sizes in order to more efficiently deslime the product as screening in steps is well known. See the USBM Process on page 137 and Figure 2.
Regarding claim 18, El-Shall teaches a floatation process which accomplishes the claimed steps. See the USBM Process on page 137 and Figure 2.
Regarding claim 21, El-Shall teaches stopping after 20 minutes, a set time limit. See the USBM process on page 137.
Regarding claim 22, El-Shall teaches milling a phosphate ore to a particle size of 28x150 mesh or about 0.1 - 0.6 mm. The ore is than mixed in an attrition scrubber with a reagent of NaOH (which necessarily has an initial pH). El-Shall teaches a pH of 9-9.5, though since the pH range in the claim is not defined, any pH in the scrubber meets the . 

Allowable Subject Matter
Claims 8-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 requires screening the slurry through a screen having a screen size of approximately 0.6-1.0 mm after treating with NaOH in an attrition scrubber. This limitation is not taught or suggested by El-Shall because though El-Shall teaches screening after scrubbing, the screen in El-Shall is a desliming operation which uses 150 mesh (about 0.1 mm). Increasing the size of the mesh into the claimed range would not have been obvious to one of ordinary skill in the art because it would destroy the purpose of the step in El-Shall which is to deslime (remove small particles). Claims 9-12 depend on claim 8 and are allowable for at least the same reasons as claim 8. 
Claim 19 requires grinding the ore after screening. This step would not have been obvious to one of ordinary skill in the art in view of El-Shall because the particle size after the screening in El-Shall is already very small (28 x 150 mesh) and there would be no motivation to further decrease the particle size.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736